     Case 2:15-cv-01423-HZ   Document 71   Filed 06/16/20   Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

DOMINIC BAILEY,
                                       Case No. 2:15-cv-01423-HZ
         Petitioner,
                                       OPINION AND ORDER
    v.

JOHN MYRICK,

         Respondent.

    Susan F. Wilk
    Assistant Federal Public Defender
    101 S.W. Main Street, Suite 1700
    Portland, Oregon 97204

         Attorney for Petitioner

    Ellen F. Rosenblum, Attorney General
    Samuel A. Kubernick, Assistant Attorney General
    Department of Justice
    1162 Court Street NE
    Salem, Oregon 97310

         Attorneys for Respondent




     1 – OPINION AND ORDER
     Case 2:15-cv-01423-HZ   Document 71   Filed 06/16/20   Page 2 of 16




HERNANDEZ, District Judge.

    Petitioner brings this habeas corpus case pursuant to 28

U.S.C. § 2254 challenging the legality of his Marion County Rape

convictions. For the reasons that follow, the Amended Petition

for Writ of Habeas Corpus (#14) is denied.
                               BACKGROUND

    Some of the pertinent background facts of this case are set

out by the post-conviction court’s General Judgment:

         Until 8 years of age, LF lived with her
         mother and siblings. Her mother, at that
         point, was already neglecting the children,
         doing drugs, not making them go to school,
         and [had] become involved with Petitioner. LF
         was removed at age 8, and returned to her
         mother at 9 years of age. Her mother married
         Petitioner. They moved to an apartment
         complex off Salem Heights, and Petitioner’s
         family also lived in the same complex, so he
         was in and out of both apartments.

         LF didn’t like Petitioner. On an afternoon
         where she had earlier been at a friend’s
         home, she came home, and the only other
         person in the apartment was Petitioner. She
         went to her room and was on her bed when
         Petitioner came in, pushed her on the bed,
         restrained her, and removed her underwear.
         She cried and screamed, and he said to be
         quiet or he’d hurt her. He had vaginal
         intercourse with her, and told her not to
         tell or he’d kill her and her mother. He then
         left. She was 11 years old. She believed the
         threat and didn’t tell anyone.

         Weeks after this happened, she was placed
         into foster care and never went back to live
         with her mother. Her mother eventually
         relinquished her parental rights. When [LF]
         was in a good foster home and in counseling,
         she disclosed the event. At that point,
         Petitioner was in jail.



     2 – OPINION AND ORDER
      Case 2:15-cv-01423-HZ    Document 71   Filed 06/16/20   Page 3 of 16




Respondent’s Exhibit 129, p. 1.

     As a result of the foregoing, the Marion County Grand Jury

indicted Petitioner on two counts of Rape in the First Degree.

During   the     ensuing   trial,   Petitioner’s    trial     attorney   cross-

examined    the    detective     assigned    to   the   case,     Sean   Kelly.

Counsel’s      cross-examination     of   Detective     Kelly   included     the

following exchange:

            Q:   Now, October 12 of 2011, so last fall,
            you interviewed [Petitioner], right?

            A.     Yes, I did.

            Q.     Did he confess that he did this?

            A.     No.

            Q.     Strongly disagreed with that, right?

            A.     Yes, he did.

            Q.     No further questions.

Respondent’s Exhibit 102, p. 130.

     At this point, the prosecutor advised the judge that she had

a matter for the court. Once the judge excused the jury, and

after defense counsel interjected that she had no witnesses to

present, the State announced its intention to offer Petitioner’s

prior felony convictions for impeachment purposes pursuant to

State v. Dishman,1 148 Or. App. 404, 939 P.2d 1172 (1997), a case

with which defense counsel was unaware:


1 Pursuant to OEC 806, “When a hearsay statement . . . has been admitted in
evidence, the credibility of the declarant may be attacked, and if attacked,
may be supported by any evidence which would be admissible for those purposes
if the declarant had testified as a witness.” Dishman applied this rule to
out-of-court statements of criminal defendants even where those defendants
elected not to testify at their trials. 148 Or. App. at 406-07.


       3 – OPINION AND ORDER
      Case 2:15-cv-01423-HZ     Document 71     Filed 06/16/20   Page 4 of 16




           State:    Your   Honor,    it’s   the State’s
           intention to now offer the defendant’s prior
           impeachable felony convictions and proffer to
           the Court State v. Dishman which basically
           indicates   that  if    the   defense elicits
           statements by the defendant, that those
           statements are subject to the same type of
           cross-examination and impeachment that they
           would be subject to had the defendant chosen
           to testify. And I’d like to give the Court an
           opportunity to read State v. Dishman.

           Court:    Do you have a copy for [defense
           counsel]?

           State:    No. I’m sorry, my trial notebook
           just has the case.

           Court:       Just has this. Okay.

           State:    I’m sure you’re familiar with State
           v. Dishman.

           Defense:     No.

Id at 131-32.

      The trial judge took a recess to review the applicable law

and, when he returned, allowed the parties to orally argue the

issue. Following argument, the judge expressed his concern “that

the   defendant   has   a     state    and    constitutional      right    not    to

testify, and that that one statement . . . is such a sliver when

you’re   balancing    the     two,    his    constitutional      right    with   the

State’s right, to impeach a witness with prior convictions it

seems like it’s so prejudicial.” Id at 136. The trial judge noted

that Petitioner had already entered a plea of not guilty, and

that the court had made the jury aware of the plea such that the

hearsay testimony at issue did not divulge information of which

the jury was otherwise unaware. Because the issue arose on a
Friday afternoon, the judge permitted the parties to develop


       4 – OPINION AND ORDER
     Case 2:15-cv-01423-HZ    Document 71    Filed 06/16/20   Page 5 of 16




briefing on this “important issue” issue over the weekend. Id at

139. Before court adjourned, defense counsel reiterated that she

did not intend to present any witnesses. Id.

    When the trial resumed on Monday morning, defense counsel

withdrew her objection to the admission of Petitioner’s prior

convictions for purposes of impeaching the hearsay testimony.

Specifically, counsel advised the Court, “We withdraw the motion

and believe that the prior conviction judgments can come in and

[Petitioner] is planning to testify so that would render the

whole issue moot anyway.”        Id at 147.       Accordingly, the           judge

allowed the State to admit Petitioner’s prior convictions for

purposes   of   impeachment   pursuant      to   OEC   609,    and   the     State

introduced Petitioner’s prior judgments for Failure to Register

as a Sex Offender, Theft in the Second Degree, Unauthorized Use

of a Vehicle, Felony Eluding, Felon in Possession of a firearm,

Assault in the Third Degree, and Burglary in the Second Degree.

Respondent’s Exhibit 103, pp. 7-8.

    When the defense called Petitioner to testify, counsel noted
that one of his convictions was for failing to register as a sex

offender. She then asked, “how old were you when you became a sex

offender?” Id at 19. Petitioner estimated that he was 14 years of

age at the time, and stated that he was enrolled in middle school

at the time. Id. Counsel did not pursue that matter further, and

Petitioner flatly denied ever doing anything of a sexual nature

to LF. He stated, “It never happened, I didn’t do it. Never took
place.” Id at 20.




     5 – OPINION AND ORDER
       Case 2:15-cv-01423-HZ        Document 71     Filed 06/16/20   Page 6 of 16




      The jury convicted Petitioner on both counts, and the court

merged Petitioner’s convictions and imposed a 300-month sentence.

Petitioner        directly       appealed   his   sentence      asserting      that    it

amounted to cruel and unusual punishment. Respondent’s Exhibit

105. The Oregon Court of Appeals summarily affirmed the trial

court’s sentence, and the Oregon Supreme Court denied review.

Respondent’s Exhibits 115 & 116.

      Petitioner next filed for post-conviction relief (“PCR”) in

Umatilla        County,    but    voluntarily     dismissed     that    case   without

prejudice.         Respondent’s       Exhibits       111-114.        Thereafter,       he

initiated the current action which the Court subsequently stayed

so Petitioner could proceed with a second PCR action in Umatilla

County where he alleged, in part, that his trial attorney was

ineffective with respect to her cross-examination of Detective

Kelly and her handling of the admission of his prior judgments.

The   PCR       court   denied     relief   on    all   of   Petitioner’s      claims.

Respondent’s Exhibit 129. The Oregon Court of Appeals affirmed

that decision without issuing a written opinion, and the Oregon
Supreme Court denied review. Respondent’s Exhibits 133 & 134.

      On August 13, 2019, this Court lifted the stay in this 28

U.S.C.      §    2254   habeas     corpus    case    and     Petitioner,     with     the

assistance of appointed counsel, filed an Amended Petition that

raises two grounds for relief. Ground One consists of a claim of

trial court error based upon the admission of Petitioner’s prior

judgments of conviction. Ground Two contains 11 sub-claims and
faults the performance of trial counsel with respect to                               the

admission         of      the     prior     conviction       evidence,       purported


       6 – OPINION AND ORDER
         Case 2:15-cv-01423-HZ   Document 71    Filed 06/16/20   Page 7 of 16




deficiencies      with     the   voir   dire    proceedings      and    within    the

Indictment, counsel’s purported failure to properly investigate

the case, and her failure to move for a judgment of acquittal.

Respondent asks the Court to deny relief on the Petition because:

(1) Petitioner argues only a portion of Ground Two, and he has

not sustained his burden of proof with respect to his unargued

claims; and (2) the PCR court’s decision with respect to the

argued claims was not objectively unreasonable.
                                    DISCUSSION

I.       Standard of Review

         An application for a writ of habeas corpus shall not be

granted unless adjudication of the claim in state court resulted

in   a    decision   that    was:     (1)   "contrary      to,   or    involved   an

unreasonable application of, clearly established Federal law, as

determined      by   the    Supreme     Court   of   the   United      States;"   or

(2) "based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding." 28

U.S.C. § 2254(d). A state court decision is "contrary to . . .
clearly established precedent if the state court applies a rule

that contradicts the governing law set forth in [the Supreme

Court's] cases" or "if the state court confronts a set of facts

that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different

from [that] precedent." Williams v. Taylor, 529 U.S. 362, 405-06

(2000).
         Under the "unreasonable application" clause of § 2254(d)(1),

a federal habeas court may grant relief "if the state court


         7 – OPINION AND ORDER
       Case 2:15-cv-01423-HZ       Document 71       Filed 06/16/20        Page 8 of 16




identifies       the     correct    governing        legal      principle          from   [the

Supreme        Court's]    decisions         but     unreasonably            applies       that

principle to the facts of the prisoner's case." Id at 413. The

"unreasonable          application"       clause      requires        the      state      court

decision to be more than incorrect or erroneous. Id at 410.

Twenty-eight U.S.C. § 2254(d) "preserves authority to issue the

writ in cases where there is no possibility fairminded jurists

could disagree that the state court's decision conflicts with

[the    Supreme]         Court's     precedents.          It        goes     no     farther."

Harrington v. Richter, 562 U.S. 86, 102 (2011).

       Twenty-eight       U.S.C.    §    2254(d)(2)       allows       a     petitioner     to

“challenge       the    substance       of   the     state     court’s        findings      and

attempt    to     show    that     those     findings      were       not     supported      by

substantial       evidence    in    the      state    court     record.”          Hibbler    v.

Benedetti, 693 F.3d 1140, 1146 (9th Cir. 2012). A federal habeas

court cannot overturn a state court decision on factual grounds

“unless    objectively        unreasonable           in   light       of     the     evidence

presented in the state-court proceeding.” Miller-El v. Cockrell,
537 U.S. 322, 340 (2003). This is a “‘daunting standard—one that

will be satisfied in relatively few cases,’ especially because we

must      be     ‘particularly          deferential            to     our         state-court

colleagues.’” Hernandez v. Holland, 750 F.3d 843, 857 (9th Cir.

2014) (quoting Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir.

2004)).
II.    Unargued Claims

       In this case, Petitioner argues that his trial attorney was

constitutionally ineffective when, due to her ignorance of the


        8 – OPINION AND ORDER
      Case 2:15-cv-01423-HZ      Document 71   Filed 06/16/20    Page 9 of 16




law, she allowed evidence of Petitioner’s prior convictions to be

admitted at trial and elicited damaging testimony from                          him.2

Where Petitioner        does not argue the merits of his remaining

claims, he has not carried his burden of proof with respect to

these unargued claims. See Silva v. Woodford, 279 F.3d 825, 835

(9th Cir. 2002) (Petitioner bears the burden of proving his

claims). Even if         Petitioner had briefed the merits of these

claims, the Court does not find from its review of the record

that the unargued claims would entitle Petitioner to relief.
III. Ineffective Assistance of Counsel

     Petitioner        argues   that   counsel’s      handling     of   the     prior

conviction evidence was not competent such that he is entitled to

a new trial. The Court uses the general two-part test established

by the Supreme Court to determine whether Petitioner received

ineffective assistance of counsel. Knowles v. Mirzayance, 556

U.S. 111, 122-23 (2009). First, Petitioner must show that his

counsel's    performance        fell   below   an     objective      standard     of

reasonableness. Strickland v. Washington, 466 U.S. 668, 686-87
(1984).     Due   to     the    difficulties     in     evaluating       counsel's

performance, courts must indulge a strong presumption that the

conduct falls within the "wide range of reasonable professional

assistance." Id at 689.

     Second, Petitioner must show that his counsel's performance

prejudiced the defense. The appropriate test for prejudice is


2 Petitioner fails to identify in his briefing which of the claims from his
Amended Petition he chooses to argue. Respondent believes that Petitioner
argues Grounds Two(A-C), a characterization with which Petitioner does not
disagree. This leaves Grounds One and Two(D-K) unargued.


      9 – OPINION AND ORDER
     Case 2:15-cv-01423-HZ    Document 71   Filed 06/16/20    Page 10 of 16




whether   Petitioner    can    show     "that    there       is   a    reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Id at 694.

A reasonable probability is one which is sufficient to undermine

confidence   in   the   outcome    of    the    trial.   Id       at   696.   When

Strickland's general standard is combined with the standard of

review governing 28 U.S.C. § 2254 habeas corpus cases, the result

is a "doubly deferential judicial review." Mirzayance, 556 U.S.

at 122.

    During Petitioner’s PCR proceedings, trial counsel submitted

a Declaration in which she explained her rationale surrounding

the admission of the criminal history evidence:

          2.   Petitioner alleges that I erroneously
          opened the door to evidence related to his
          prior criminal history because I asked the
          law enforcement officer about petitioner’s
          denial that he committed the crimes for which
          he was charged.

          3.   When I asked that series of questions to
          the officer, it was done in the heat of the
          moment. I was just hoping to slip it in.

          4.   When the court gave us time over the
          weekend to brief the issue of whether or not
          petitioner’s prior convictions should come
          in, I was prepared to do that and to present
          my argument on undue prejudice.

          5.   However, petitioner decided that he did
          want to testify, after all. Petitioner was a
          challenging client. Prior to and during trial
          he had gone back and forth on whether he
          wanted   to   testify.    Ultimately,   after
          considering it for the weekend, he decided
          that he wanted to testify.

          6.   In my discussions      with petitioner,
          petitioner seemed to think the jury would not


     10 – OPINION AND ORDER
Case 2:15-cv-01423-HZ   Document 71   Filed 06/16/20   Page 11 of 16




     hold his past against him, and that such a
     concern was not something to worry about.

     7.   This was similar to his thinking that
     if, during the time frame of the charges, he
     lived for part of that time with a woman
     other than the child’s mother, and that part
     of the time he was in custody, that that
     would prove he could not have had contact
     with the child. But there never was an alibi
     for the whole time frame where contact with
     the child was impossible, and that did not
     seem to concern him, either.

     8.   It   was   evident   to   me  from   our
     conversations   that   petitioner  was   just
     certain that if he said he did not do it, he
     would be believed. It was like he thought the
     jury would find him so charming they would
     never doubt his word. He would get angry when
     I tried to disabuse him of such ideas.

     9.   Whether or not petitioner testified was
     always up to the petitioner, and I informed
     petitioner of his control over this choice. I
     always tell my clients that if they testify,
     their criminal history, as to felonies and
     some misdemeanors, will come in. I tell them
     that the purpose of the criminal history
     coming in is to challenge their credibility,
     so if they testify, they can explain the
     circumstances if they want to, so the jury
     might not think it is so bad.

     10. I also tell my clients, including
     petitioner, that juries often want to hear
     from the defendant that they did not do the
     thing they are accused of.

     11. Because petitioner elected to testify, I
     presented   no   argument  that  his   prior
     impeachable convictions should not come in.
     There was no reason to do so.

     12. We had already agreed with the state to
     stipulate to jail records showing that
     petitioner was in custody at certain times.
     This was part of the alibi defense that we
     presented. The jury was going to know,



11 – OPINION AND ORDER
      Case 2:15-cv-01423-HZ   Document 71      Filed 06/16/20    Page 12 of 16




           pursuant to that defense, that petitioner had
           prior convictions.

           13. Petitioner insisted on using these jail
           records. He knew that doing so would mean
           that the jury would know that he had a
           criminal record. I told him that those times
           in custody would not explain his whereabouts
           on other times, and that the jury could think
           he had access to the child when he was out of
           custody. He still insisted on presenting to
           the jury this evidence of his time in jail.

Respondent’s Exhibit 127, pp. 1-3.

      The PCR court found counsel’s Declaration to be credible. It

concluded that given Petitioner’s intent to testify, “there was

no good reason for trial counsel to continue her objections to

the   prior   convictions     coming     in”      and   that     counsel     “acted

reasonably    in   withdrawing    her    objection       to     the    impeachment

evidence.”    Respondent’s     Exhibit      129    p.   3.      With   respect   to

counsel’s questions to Detective Kelly that potentially opened

the door to the admission of Petitioner’s criminal history, the

PCR court found:

           Although it appears that trial counsel was
           not   familiar   with    State   v.   Dishman,
           Petitioner has not proven that a reasonable
           attorney familiar with Dishman, would not
           have asked the same questions. The state had
           offered its case including the testimony of
           LF. If Petitioner had not testified, as
           originally indicated, there would have been
           no evidence before the jury that Petitioner
           was denying the      events unless it was
           solicited from Detective Kelly. The trial
           judge did not rule that the questions opened
           the door to the introduction of Petitioner’s
           criminal history and reserved ruling until
           the parties could brief the issue over the
           weekend.   The   issue    became   moot   when
           Petitioner chose to testify.



      12 – OPINION AND ORDER
      Case 2:15-cv-01423-HZ     Document 71    Filed 06/16/20    Page 13 of 16




            Petitioner   has   also   failed    to    prove
            prejudice.   Because   Petitioner   chose    to
            testify, the issue of the admission of
            Petitioner’s prior criminal history became
            moot. They were admissible when Petitioner
            testified. There is no evidence that the
            potential   introduction   of   the    criminal
            history had any impact o[n] Petitioner’s
            decision to testify.

Id at 3-4.

     Petitioner asserts that this decision not only contained an

unreasonable determination of the facts, but was contrary to, and

an unreasonable application of, clearly established Supreme Court

precedent. He contends that the PCR court “contrived” a strategic

reason for counsel’s questions by envisioning a scenario where an

attorney familiar with Dishman might have asked Detective Kelly

the same questions, and that it overlooked the fact that his

decision to testify was not knowing and voluntary because counsel

had already opened the door to the admission of his criminal

history. He maintains that counsel was ignorant of the Dishman

precedent    that   was   15    years   old    at   the   time    of    trial,    and

proceeded    to   cover   her    tracks   by    having    her     client    testify

despite   twice     previously    advising      the   trial      court     that   the

defense would be presenting no witnesses.3

     Counsel’s      performance     was   lacking      where      she    failed    to

understand   that    eliciting     hearsay     statements       of   her   client’s

innocence potentially had the effect of opening the door to his

3 Petitioner also argues that counsel was ineffective for inquiring at what
age Petitioner became a sex offender, but he did not fairly present such a
claim during his PCR proceedings, leaving it procedurally defaulted. See Rose
v. Lundy, 455 U.S. 509, 519 (1982); see also Respondent’s Exhibits 118, 130,
132. Petitioner’s assertion that such a claim is somehow subsumed within the
claims he did argue is not persuasive because he did not give Oregon’s state
courts a fair opportunity to address this claim.


       13 – OPINION AND ORDER
      Case 2:15-cv-01423-HZ     Document 71      Filed 06/16/20   Page 14 of 16




criminal history. The PCR court did not find to the contrary, and

instead concluded that Petitioner was not entitled to relief for

two reasons: (1) a reasonable attorney familiar with Dishman

might ask the same questions; and (2) Petitioner’s decision to

testify was a voluntary one, and mooted the evidentiary issue.

      Even assuming (without deciding) that the PCR court was

wrong in its determination that an attorney familiar with Dishman

might ask the same questions of Detective Kelly,                           the record

reveals that Petitioner testified voluntarily and without regard

to a potentially adverse evidentiary ruling. Petitioner’s primary

contention is that he could not have made his decision to testify

knowingly   and     voluntarily    where    his     attorney       had   potentially

opened the door to the admission of his criminal history through

her own error, and where the trial court had not yet issued a

ruling on the admissibility of his criminal history.4 The record

in   this   case,    however,     does    not    support     his    argument         and,

instead,    establishes       that       Petitioner       elected        to    testify

voluntarily.
      Counsel’s Declaration          revealed that Petitioner had                 “gone

back and forth” both before and during trial about whether to

testify,    ultimately    concluded       that     the   jury      would      find   him

4The trial judge appeared skeptical that the prior conviction evidence would
be admissible because the statements elicited from Detective Kelly did not
appear to tell the jury anything it did not already know, while an evidentiary
ruling in the State’s favor would allow the admission of evidence that was “so
prejudicial” to the defense. Respondent’s Exhibit 102, p. 136. Despite the
judge’s clear reservations about the admissibility of the evidence, Petitioner
nevertheless elected to testify. These actions are consistent with counsel’s
Declaration that Petitioner did not believe the jury would hold his prior
convictions against him, especially in light of what he believed would be his
own compelling testimony.



       14 – OPINION AND ORDER
        Case 2:15-cv-01423-HZ     Document 71      Filed 06/16/20    Page 15 of 16




credible despite his criminal history if he testified, and became

angry with counsel when she tried to disabuse him of what she

perceived to be overly optimistic thinking. Respondent’s Exhibit

127. Not only did the PCR court find this Declaration to be

credible, but Petitioner presented no countervailing evidence on

this point leading the PCR court to find that “[t]here is no

evidence that the potential introduction of the criminal history

had     any    impact     o[n]     Petitioner’s           decision        to    testify.”

Respondent’s        Exhibit     129,   p.   4.    These    were     not    unreasonable

findings, and the fact that counsel had advised the trial court

prior    to   the     weekend    recess     that    the    defense        would   not    be

presenting      any     witnesses      is    insufficient           to    overcome      the

findings.      Taking    the     findings    as    true,     Petitioner         fails    to

establish that he suffered prejudice where he voluntarily decided

to testify in his own defense, thereby opening the door to his

criminal      history    for    impeachment       purposes.       For     all   of   these

reasons, Petitioner is not entitled to habeas corpus relief.

///
///

///

///

///

///

///

///
///

///


        15 – OPINION AND ORDER
        Case 2:15-cv-01423-HZ   Document 71     Filed 06/16/20   Page 16 of 16




                                     CONCLUSION

    For the reasons identified above, the Amended Petition for

Writ of Habeas Corpus (#14) is denied. The Court does, however,

issue    a   Certificate   of    Appealability       on    the   Ground   Two(A-C)

ineffective     assistance      of    counsel     claims    he   argues     in   his

briefing.

    IT IS SO ORDERED.

    DATED this             day of June, 2020.


                                       _______________________________
                                            Marco A. Hernandez
                                            United States District Judge




        16 – OPINION AND ORDER
